Citation Nr: 0123150	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-20 975	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hypertension, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty from May 1972 to June 1986 and 
from July 1986 to June 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 decision by 
the RO which, in part, denied service connection for 
hypertension.  In September 1996, the Board remanded the 
issue to the RO for additional development.  A VA examination 
was conducted at which time the examiner determined that the 
chest pain complained of by the veteran was noncardiac in 
origin, and that there was no evidence of structural heart 
disease.  By rating action in June 2000, the RO, in part, 
granted service connection for hypertension and assigned a 10 
percent evaluation, effective from July 1, 1992, the day 
following the veteran's discharge from service.  If the 
veteran obtains medical evidence of the presence of organic 
heart disease, he should reopen his claim for an increased 
rating for hypertension.  Any heart disease resulting from 
such condition would be considered in the rating to be 
assigned.

By rating action in July 2000, the RO denied increased 
(compensable) evaluations for service-connected internal 
hemorrhoids, acne, chronic rhinitis, left thumb chip fracture 
residuals, and incisional scars on the right eyebrow and left 
forehead.  A notice of disagreement for these issues was 
received in July 2001.  However, the veteran and his 
representative have not been provided with an SOC as required 
by 38 C.F.R. § 19.26 (2000).  Accordingly, this matter will 
be addressed further in the remand section of this document.  

By letter dated in August 2000, the veteran wrote to the VA 
that he disagreed with the RO's decision that his combined 
evaluation remained at 10 percent.  He requested that the VA 
reevaluate his service connected disabilities as they had 
worsened.  A Supplemental Statement of the Case was issued in 
August 2000 on the correctness of the combined rating.  The 
RO explained that since the veteran's only compensable 
service connected disability was 10 percent disabling, the 
combined rating table warranted a 10 percent combined rating.  
In September 2000, a substantive appeal was received.  
Therein, the veteran stated that he disagreed with the 
combined 10 percent rating.  No arguments were made on the 
correctness of the application of the rating table.  Rather, 
the veteran argued that he was entitled to compensable 
evaluations for his service connected disabilities.  

It is evident that the veteran is not taking issue with the 
application of the combined rating table but argues that 
compensable evaluations should be assigned the disabilities 
which are currently noncompensable.  This latter matter will 
be addressed in the Remand portion of this decision.  The 
issue of the propriety of the application of the combined 
rating table will not be addressed as it is obvious that this 
is not the matter the veteran wishes to pursue.  In effect, a 
decision on this matter is unwarranted as it would serve only 
to fulfill a procedural duty that would unnecessarily delay 
and burden agency resources.  It is also noted incidentally 
that this matter was not certified by the RO for Board 
review.


FINDING OF FACT

On August 1, 2000, prior to the promulgation of a decision in 
the appeal, the veteran indicated that he wished to withdraw 
his appeal for a rating in excess of 10 percent for service-
connected hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In the instant case, the veteran indicated in his substantive 
appeal received in September 2000, that he was satisfied with 
the 10 percent evaluation assigned for his service-connected 
hypertension.  The Board interprets the veteran's statement 
as a desire to withdraw his appeal for a rating in excess of 
10 percent for hypertension.  As there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to this issue, the Board does not have jurisdiction to 
review the appeal, and it is dismissed without prejudice.  


ORDER

The appeal of a rating in excess of 10 percent for service-
connected hypertension, from the initial grant of service 
connection is dismissed.  


REMAND

The veteran submitted a timely notice of disagreement 
received in July 2001 to the September 2000 rating action 
which denied increased ratings for service-connected internal 
hemorrhoids, acne, chronic rhinitis, left thumb chip fracture 
residuals, and incisional scars on the right eyebrow and left 
forehead.  However, an SOC has not been promulgated for these 
issues.  The Court has held that when there has been an 
initial RO adjudication of a claim and a NOD has been filed 
as to its denial, thereby initiating the appellate process, 
the claimant is entitled to an SOC regarding the denied 
issue.  The RO's failure to issue such an SOC for the claim 
for increase is a procedural defect requiring remand.  
Godfrey v Brown, 7 Vet. App. 398, 408 (1995).  

Also, it is noted that during the pendency of this appeal, a 
significant change in the law was effected.  Specifically, on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to its 
duty-to-assist.  It revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO must assure that any additional 
development consistent with the new law must be undertaken.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for increased ratings.  The RO 
should further inform the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of his claim.  Such evidence may 
be of a lay or medical variety, including 
but not limited to medical evidence 
indicating a worsening of his service-
connected disabilities.  

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for internal hemorrhoids, 
acne, chronic rhinitis, left thumb chip 
fracture residuals, and incisional scars 
on the right eyebrow and left forehead 
since August 1999.  The approximate dates 
of any such evaluation or treatment 
should also be furnished by him to the 
extent feasible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained and associated with 
the claims file regardless of whether in 
fact the veteran responds to the 
foregoing request.  

4.  The veteran should be afforded a VA 
anal examination to determine the current 
severity of his internal hemorrhoids.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate that he/she reviewed the 
file.  All appropriate testing should be 
undertaken in connection with the 
examination.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, he or 
she should so state and indicate the 
reasons.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  The examiner should 
specifically comment as to the following:

a.  Whether the veteran's 
hemorrhoids are mild or moderate; 

b.  Whether they are large or 
thrombotic; 

c.  Whether they are irreducible; 

d.  Whether there is excessive 
redundant tissue; 

e.  Whether there is evidence of 
frequent recurrences; 

f.  Whether there is persistent 
bleeding; 

g.  Whether there is secondary 
anemia;, 

h.  Whether there are fissures.  

5.  The veteran should be afforded a VA 
dermatological examination to determine 
the current status of his acne and 
incisional scars on the right eyebrow and 
left forehead.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate that he/she 
reviewed the file.  All appropriate 
testing should be undertaken in 
connection with the examination.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The examiner should:

a.  Describe the areas affected by 
the veteran's acne and the size, 
color and location of all scars on 
the veteran's right eyebrow and left 
forehead.  As to the scars, note 
whether they are tender and painful 
on objective demonstration and/or 
poorly nourished or repeatedly 
ulcerated.  Also note whether they 
cause any limitation of function of 
the part affected.

b.  Note whether the acne and scars 
results in: 1) ulceration, 2) 
exfoliation, 3) crusting, 4) 
systemic or nervous manifestations, 
5) exudation or itching, 6) 
extensive lesions and/or, 7) a 
markedly disfiguring or 
exceptionally repugnant condition.  
In addition, the examiner should 
note whether facial involvement, 
including acne and the left forehead 
scar, is slightly, moderately or 
severely (especially if producing a 
marked and unsightly deformity of 
the eyelids, lips or auricles) 
disfiguring; or whether the 
condition causes a complete or 
exceptionally repugnant deformity of 
one side of the face or a marked or 
repugnant bilateral disfigurement.  

6.  The veteran should be afforded a VA 
nose examination to determine the nature 
and severity of his service-connected 
rhinitis.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should indicate that he/she reviewed the 
file.  All appropriate testing should be 
undertaken in connection with the 
examination.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, he or 
she should so state and indicate the 
reasons.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

a.  The examiner should indicate 
whether the veteran's rhinitis is 
more closely analogous to allergic 
or vasomotor rhinitis or bacterial 
rhinitis.  

b.  If allergic or vasomotor, the 
examiner should indicate whether 
there are polyps and whether there 
is greater than 50 percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side. 

c.  If bacterial rhinitis, is 
rhinoscleroma present or is 
permanent hypertrophy of turbinates 
with greater than 50 percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side present.  

7.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity the 
service-connected left thumb chip 
fracture residuals.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate that he/she 
reviewed the file.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
examiner should also provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
lower case letter corresponding to the 
lower case letter of the question or 
instruction.  No instruction/question 
should be left unanswered.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  The 
examiner should:

a.  Indicate whether there is 
limitation of motion or favorable or 
unfavorable ankylosis of each joint 
of the left thumb, and whether any 
ankylosed joint is in extension or 
in extreme flexion.  (Note: The 
carpometacarpal joint is to be 
regarded as comparable to the 
metacarpophalangeal joint of other 
digits.)

b.  Note whether motion of the left 
thumb is possible to within 2 inches 
of the median transverse fold of the 
palm.

c.  Determine whether the left thumb 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

d.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the left thumb is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

e.  Note whether it is at least as 
likely as not that any tremor of the 
veteran's left hand is proximately 
due to or the result of or being 
aggravated by the service connected 
thumb condition?  If so, all 
manifestations and the severity 
thereof should be described, and the 
nerve affected should be specified.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected disabilities and has 
responded to all questions posed.  In 
addition, the RO should assure that the 
duty to assist as provided for in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (as codified at 
38 U.S.C. § 5103A) and the implementing 
regulations have been complied with.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).  

9.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the veteran's claims based 
on all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Statement of the Case, and should be 
notified of the need to file a timely 
substantive appeal should he wish the 
Board to address these matters.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


